     Case: 1:16-cv-07359 Document #: 58 Filed: 03/05/19 Page 1 of 3 PageID #:458



                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

John Doe,                                  )
                                           ) Case No. 16-cv-07359
 Plaintiff,                                )
                                           )
v.                                         ) Judge Rebecca Pallmeyer
                                           )
Jane Does, 1-3,                            ) Magistrate Judge Michael Mason
                                           )
 Defendants.                               )



                                  NOTICE OF MOTION

        PLEASE TAKE NOTICE that on March 11, 2019 at 9:00 a.m. or as soon thereafter as

counsel may be heard, we will appear before the Honorable Rebecca Pallmeyer or any judge

sitting in her stead in Courtroom 2141 of the Northern District of Illinois Eastern Division,

Everett McKinley Dirksen Building, 219 South Dearborn Street, Chicago, Illinois, 60604 and

then and there present the Motion of the Reporters Committee for Freedom of the Press for

Leave to File Brief as Amicus Curiae in Support of Eugene Volokh’s Motion to Intervene, a

copy of which is hereby served upon you.


                                                  Respectfully submitted,

                                                  /s/ Brendan J. Healey
                                                  Brendan J. Healey (ARDC #6243091)
                                                  MANDELL MENKES LLC
                                                  One North Franklin, Suite 3600
                                                  Chicago, IL 60606
                                                  Telephone: (312) 251-1006
                                                  Facsimile: (312) 759-2189
                                                  bhealey@mandellmenkes.com
                                                  Counsel of record

                                                   Bruce D. Brown
                                                   Katie Townsend
Case: 1:16-cv-07359 Document #: 58 Filed: 03/05/19 Page 2 of 3 PageID #:459



                                         Caitlin V. Vogus
                                         THE REPORTERS COMMITTEE FOR
                                           FREEDOM OF THE PRESS
                                         1156 15th St. NW, Suite 1020
                                         Washington, D.C. 20005
                                         Telephone: (202) 795-9300
                                         Facsimile: (202) 795-9310
                                         Of counsel

  Dated: March 5, 2019




                                    2
    Case: 1:16-cv-07359 Document #: 58 Filed: 03/05/19 Page 3 of 3 PageID #:460



                                CERTIFICATE OF SERVICE

       I certify that on March 5, 2019, I filed the foregoing Notice of Motion via ECF, which

caused plaintiff’s counsel to be served. I am unable to serve defendants, who are not registered

with ECF, and whose identity I do not know. In addition, proposed intervenor Eugene Volokh

has been served via electronic mail at volokh@law.ucla.edu.


                                                            /s/ Brendan J. Healey
